Citation Nr: 1035143	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  07-34 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome.

2.  Whether the rating reduction to 10 percent for esophageal 
reflux disease was proper. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty for 
training from June to July 1986 and on active duty from January 
1987 to December 1991.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in June 2007 of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on his part is required.


REMAND

In April 2008, the Veteran requested a videoconference hearing at 
the Waco Regional Office.  There is no indication that the 
hearing has been scheduled or that the Veteran has withdrawn his 
request for a hearing.  

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will be 
granted to an Appellant who requests a hearing and is willing to 
appear in person.  The Veteran is entitled to have a hearing 
before the Board at his local RO, either in person or via video 
conference in lieu of an in-person hearing, if he so chooses.  38 
U.S.C.A. § 7107(b); 38 C.F.R. §§ 20.700, 20.703.

Accordingly, to afford the Veteran procedural due process, the 
case is REMANDED for the following action:

Schedule the Veteran for either an 
in-person hearing or a video conference 
hearing before the Board at the Waco VA 
Regional Office. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


